Citation Nr: 0805390	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for hiatal 
hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1948 to January 1973.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 30 
percent rating for hiatal hernia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his July 2007 VA examination, the veteran denied 
hematemesis, melena, reflux, and nausea and/or vomiting.  
However, at his November 2007 video conference hearing, the 
veteran testified that his condition had "progressively 
gotten worse and ha[d] cause[d] severe pain and severe 
hardship regarding [his] family and employment."  He stated 
that he had regurgitation, vomiting, heartburn, and trouble 
maintaining his weight.  He indicated that he had a daily 
pain level of approximately 8 on a pain scale of 1 to 10.  A 
May 2006 upper gastrointestinal series reported findings of a 
small hiatal hernia.  A subsequent January 2007 CT scan 
reported findings of a large hernia and a July 2007 VA 
examination reported findings of a large hiatal hernia with 
mild reflux and mild anemia.  From this and the veteran's 
testimony, it appears that his condition became progressively 
worse within a short period of time.  Therefore, it is 
reasonable to assume that the veteran's condition has 
increased in severity since his last VA examination in July 
2007.  A contemporaneous VA examination is indicated.  
 
During the VA examination, the examiner should address the 
effect the hiatal hernia has on the veteran's capacity for 
gainful work.  During his November 2007 video conference 
hearing, the veteran indicated that he could not hold a job 
due to symptoms associated with this condition.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran must receive notice in 
full compliance with all technical 
requirements of VCAA, including compliance 
with Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for his hiatal 
hernia since October 2001.  The RO/AMC 
should obtain copies of all treatment or 
evaluation records from the identified 
sources and associate such records with 
the claims file. 

3.  The veteran should be afforded a VA 
gastrointestinal disorder examination to 
determine the severity of his service 
connected hiatal hernia.  The veteran's 
claims folders must be reviewed by the 
examiner in conjunction with the 
examination.  Any necessary tests should 
be performed.  The examiner is asked to 
address whether the veteran's hiatal 
hernia results in epigastric distress, 
specifically, dysphagia, pyrosis, or 
regurgitation; if so, whether such 
symptoms are accompanied by substernal or 
arm or shoulder pain and productive of 
considerable impairment of health; whether 
any such symptoms are persistently 
recurrent.  Additionally, whether the 
veteran's GERD results in pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia or other 
symptom combinations productive of severe 
impairment of health.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work and provide the supporting 
rationale for this opinion.

4.  After completing any additional 
development deemed necessary, the RO/AMC 
should consider whether to refer the case 
to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for consideration of whether an 
extraschedular evaluation is warranted for 
the veteran's service-connected hiatal 
hernia.  See 38 C.F.R. § 3.321(b)(1) 
(2007).

5.  The RO/AMC should then re-adjudicate 
the claim.  If the claim remains denied, 
the RO/AMC should issue an appropriate 
supplemental statement of the case, and 
give the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



